MEMORANDUM **
Richard Alexander Morales appeals from the sentence imposed following his guilty-plea conviction for possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.
Morales contends that the district court committed procedural error by failing to adequately explain its decision to impose a 25-year term of supervised release, and that the supervised release term renders his sentence substantively unreasonable under the totality of the circumstances. We conclude that the district court did not procedurally err, and that the sentence is substantively reasonable. See United States v. Daniels, 541 F.3d 915, 921-24 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.